DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 3 and 13 are canceled.
Claims 1,11,12 and 17 have been amended.
Claims 1-2,4-12 and 14-20 are pending.
Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are moot because the arguments do not apply to the new ground of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-11 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao et al. (US 2014/0044197 A1), in view of Maharajh et al. (US 2013/0166580 A1).

Regarding claim 1, Liao discloses a system configured to determine an optimal video profile for different video content, the system comprising (Liao [Abstract], discloses methods for classifying video content into a plurality of video content categories; and adaptively generating video encoding profiles for the video content based on, at least, the plurality of video content categories):
one or more processors configured by machine-readable instructions to (Liao [0014], discloses executable instructions stored on a machine-readable medium that may be read and executed by one or more processors):
receive video information that includes visual/ and or audio content (Liao [0018] At operation 205, incoming video content may be classified into a variety of video 
control a trained content identification engine configured to (Liao [0010] FIG. 6 is an illustrative schematic block diagram of a system for content-aware multimedia streaming): 
analyze the video information (Liao [0018] discloses that the video received at operation 205 may be classified based on one or more characteristics of the video itself (i.e., the content of the video). In some embodiments, a motion intensity Characteristic of the received video may be evaluated and the video may be categorized into one of three categories--low motion, intermediate motion, or high motion);
identify an activity type of the video content based on the video information (Liao [0018]  discloses that the video received at operation 205 may be classified based on one or more characteristics of the video itself (i.e., the content of the video). In some embodiments, a motion intensity Characteristic of the received video may be evaluated and the video may be categorized into one of three categories--low motion, intermediate motion, or high motion); and
generate metadata associated with the video information that corresponds to the identified activity type of the video content (Liao [0018] discloses that the video received at operation 205 may be classified based on one or more characteristics of the video itself (i.e., the content of the video). In some embodiments, a motion intensity Characteristic of the received video may be evaluated and the video may be categorized into one of three categories--low motion, intermediate motion, or high motion)

determine an encoding profile for the video content based on the activity type of the video content (Liao, [0019] at operation 210, one or more video coding profiles may be adaptively generated for the video content based on, at least, the plurality of video content categories determined at operation 205. […] The video content categories from operation 205 and other information may be used by operation 210 to adaptively generate coding profiles for the different categories of video content. It is noted that the different categories of video content may each relate to or be associated with a different type of video content (i.e., video having different characteristics),
 the encoding profile specifying predetermined settings for encoding the video content (Liao, [0019] at operation 210, one or more video coding profiles may be adaptively generated for the video content based on, at least, the plurality of video content categories determined at operation 205. […] The video content categories from operation 205 and other information may be used by operation 210 to adaptively generate coding profiles for the different categories of video content. It is noted that the different categories of video content may each relate to or be associated with a different type of video content (i.e., video having different characteristics);

determine an efficiency profile of the video content encoded according to the encoding profile (Liao [0022], an output of operation 315 may be used to determine or calculate a video quality score or measure/determine an efficiency for the encoded video at operation 320. The video quality score determined at operation 320 may provide an indication of the quality of the encoded video. In some aspects, the video quality score may comprise a video quality assessment (VQA) metric calculated in accordance with one or more VQA algorithms),
the efficiency profile specifying one or more measurement values (Liao [0022], an output of operation 315 may be used to determine or calculate a video quality score or measure/determine an efficiency for the encoded video at operation 320. The video quality score determined at operation 320 may provide an indication of the quality of the encoded video. In some aspects, the video quality score may comprise a video quality assessment (VQA) metric calculated in accordance with one or more VQA algorithms).
Liao did not explicitly disclose wherein the activity type classifies an activity performed in the video content and includes one or more of gameplay of a video game, a live video broadcast, a replay of a prerecorded video, or an instant messaging chat, effectuate presentation of the efficiency profile based on the one or more measurement values on a computing platform associated with a user, an option to accept the encoding profile, obtain acceptance of the encoding profile for encoding the video content, responsive to the acceptance of the encoding profile for encoding the video 
Maharajh discloses wherein the activity type classifies an activity performed in the video content and includes one or more of gameplay of a game, a live video broadcast, a replay of a prerecorded video, or an instant messaging chat (Maharajh [0193;0210;0220] discloses an ingestion 118 of talking head type content may be performed by a self-aware ingestion 118 module very differently from ingestion 118 of live action, sports, movies, advertisements (classifying activity type based on activity performed in the video content), [0210]. Furthermore, the encoding/transcoding facility 104 to determine a type of content, talking head vs. live action, [0220]),
effectuate presentation of the efficiency profile based on the one or more measurement values on a computing platform associated with a user (Maharajh [0151] FIG. 3, a mobile media platform 100 may include a plurality of consumption profiles 102. As an embodiment, a consumption profile 102 may be pluralized. Many consumption profiles 102 may be pre -configured for a mobile media platform 100. A consumption profile 102 may take the form of a number of combinations of rules that together form the presentment and best quality of service delivery to the user. Through awareness of the environment, a consumption profile 102 may be selected for use); and
 an option to accept the encoding profile (Maharajh [0151] FIG. 3, a mobile media platform 100 may include a plurality of consumption profiles 102. As an embodiment, a consumption profile 102 may be pluralized. Many consumption profiles 102 may be pre 
obtain acceptance of the encoding profile for encoding the video content (Maharajh [0151] FIG. 3, a mobile media platform 100 may include a plurality of consumption profiles 102. As an embodiment, a consumption profile 102 may be pluralized. Many consumption profiles 102 may be pre -configured for a mobile media platform 100. A consumption profile 102 may take the form of a number of combinations of rules that together form the presentment and best quality of service delivery to the user. Through awareness of the environment, a consumption profile 102 may be selected for use); and
responsive to the acceptance of the encoding profile for encoding the video content being received (Maharajh [0151;0045;0068] through awareness of the environment, a consumption profile 102 may be selected for use, [0151]. Generating a plurality of pass logs to efficiently provide a plurality of differently encoded formats of a source file, comprising analyzing a media file meta data with a processor to identify a set of candidate encoding profiles for transcoding the media file, [0045]. configuring a mobile media platform to produce a plurality of encoding formats of a source media file based on encoding profile signatures, [0068]),
provide the computing platform with the encoding profile such that the computing platform is enabled to encode the video content according to the encoding profile (Maharajh [0151;0045;0068] through awareness of the environment, a consumption 
Liao and Maharajh are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for encoding or creating different profiles for multimedia content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Maharajh into the teachings of Liao as doing such would provide a method of estimating a cost of providing content in a specific encoded format based on encoding profile signatures, Maharajh [0071].

Regarding claim 4, Liao and Maharajh disclose the system of claim 1, wherein the activity type specifies one or more genres of the game, one or more genres of the live video broadcast, a service provider of the live video broadcast, one or more genres of the replay of the prerecorded video, and/or a service provider of the instant messaging chat (Maharajh [0249] Tags 108 may include a name of a content clip, an artist, a genre, a content provider, a publication date, a file size, and the like. Tags 108 may be useful in allowing a content manager 902 to compile an album of content. In an example, digital music songs may be tagged with an album name and the mobile media 
The motivation to combine is similar to that of claim 1.

Regarding claim 5, Liao and Maharajh disclose the system of claim 1, wherein the determination of the encoding profile for the video content is based on the activity type of the video content and user information of the computing platform, the user information defining the type of computing platform used to encode the video content and an Internet connection speed of the computing platform (Maharajh [0172] a consumption profile 102 may be associated with tagging. Tagging may include tagging content, keywords, metadata, and the like. A tag may include a reference to one or more consumption profiles to which the tagged content complies. A consumption profile 102 may include one or more tag IDs that identify content supported by devices and networks to which the consumption profile 102 applies. Tagging 108 may be an alternate for identifying within a consumption profile 102 each type of content that complies with the profile. A tag may combine content attributes, such as encoding 104, resolution, and the like so that the tag can be examined to quickly determine if the content complies with the consumption profile 102. A consumption profile 102 may include a list of valid tagging methods, such as RSS). 
The motivation to combine is similar to that of claim 1.

Regarding claim 6, Liao and Maharajh disclose the system of claim 1, wherein the measurement values specify one or more of a bitrate, frame rate, resolution, and/or expected encoding time of the video content encoded according to the encoding profile (Maharajh [0633] Encoding profiles as identified by encoding profile signatures may include a number of critical attributes/parameters/variables such as, the resolution of the video, frame rate, bit rate etc., those noted above, and others. Attributes that may influence pass log reuse may include resolution of the video, the frame rate, and/or bit rate, and the like).
The motivation to combine is similar to that of claim 1.

Regarding claim 7, Liao and Maharajh disclose the system of claim 1, wherein the one or more processors are further configured by machine-readable instructions to   (Liao [0014], discloses executable instructions stored on a machine-readable medium that may be read and executed by one or more processors):
identify an encoding profile with a most efficient efficiency profile for a given activity type (Liao, [0019] at operation 210, one or more video coding profiles may be adaptively generated for the video content based on, at least, the plurality of video content categories determined at operation 205. […] The video content categories from operation 205 and other information may be used by operation 210 to adaptively generate coding profiles for the different categories of video content. It is noted that the different categories of video content may each relate to or be associated with a different type of video content (i.e., video having different characteristics); and

The motivation to combine is similar to that of claim 1.

Regarding claim 8, Liao and Maharajh disclose the system of claim 1, wherein a portion of the video content is encoded to determine the efficiency profile of the video content (Maharajh [0057; 0440] …encoding profile signature calculation, comprising taking an encoding profile, processing a portion of encoding-specific fields associated with the encoding profile with a hash processor and storing in a processor accessible memory a signature of the encoding profile based on an output of processing the portion of the encoding profile with the hash processor, [0057] a content tag may 
The motivation to combine is similar to that of claim 1.

Regarding claim 9, Liao and Maharajh disclose system of claim 1, wherein the settings for encoding the video content include a first setting defining a frequency in which a pixel from a frame of the video content is carried into the next frame (Maharajh [0210] Self-aware ingestion 118 may use an encoding profile 210 to determine what action to take on content that it is aware of. Actions associated with self-aware ingestion 118 may be based on device characteristics 802 such as device players, codecs, device screen size, display color depth, pixel resolution, device memory size, device processing power, and the like), 
a second setting defining a resolution (Maharajh [0398] in connection with delivery of an item of sports content 128, the network profile may contain information regarding the Characteristics of the available networks, the device profile 202 may contain technical characteristics of the device and the user profile may contain the fact that the user prefers to view sports content 128 at the highest possible resolution and frame rate regardless of cost. Based on this information, the mobile media platform 100 may facilitate delivery of content 128 in satisfaction of all the parameters), a third setting defining an aspect ratio (Maharajh [0633], an example of pass log reuse in multi-
a fourth setting defining a framerate (Maharajh [0633] Encoding profiles as identified by encoding profile signatures may include a number of critical attributes/parameters/variables such as, the resolution of the video, frame rate, bit rate etc., those noted above, and others. Attributes that may influence pass log reuse may include resolution of the video, the frame rate, and/or bit rate, and the like), and/or
 a fifth setting defining a video coding standard (Maharajh [0232] A mobile media platform 100 associated with automatic ingestion 118 and encoding may relate to existing standards such as RSS. Automatic ingestion 118 and encoding may be compatible with existing standards. Methods and actions associated with or resulting from automatic ingestion 118 and encoding may provide material that may be added to standards, such as acquisition focused standards. Standards may facilitate content generation being acquisition friendly/focused. However, an automatic encoding/transcoding 104 process that supports diverse content formats and types may impose no new minimum constraints on content providers while offering opportunities to enhance standards related to content generation, encoding, delivery, and use).
The motivation to combine is similar to that of claim 1.

Regarding claim 10, Liao and Maharajh disclose the system of claim 1, wherein the encoded video content is transmitted to an external device, the external device may 
The motivation to combine is similar to that of claim 1.

Regarding claim(s) 11 and 14-20, see similar rejections of claims 1 and 4-10, respectively, where the method is taught by the system.

Claim(s) 2 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao et al. (US2014/0044197 A1), in view of Maharajh et al. (US 2013/0166580 A1), further in view of Chari (US 2016/0037176 A1).

Regarding claim 2, Liao and Maharajh disclose the system of claim 1, wherein the one or more processors are further configured by machine-readable instructions to (Liao [Abstract], discloses methods for classifying video content into a plurality of video content categories; and adaptively generating video encoding profiles for the video content based on, at least, the plurality of video content categories):

Liao and Maharajh did not explicitly disclose determine whether the measurement values of the efficiency profile exceed the minimum efficiency threshold, determine whether the measurement values of the efficiency profile exceed the minimum efficiency threshold, responsive to the measurement values of the efficiency profile not exceeding the minimum efficiency threshold, determine different encoding profile to encode the video content, responsive to the measurement values of the efficiency profile exceeding the minimum efficiency threshold, present the encoding profile associated with the efficiency profile to the computing platform associated with the user, the option to accept the encoding profile such that the computing platform is enabled to encode the video content according to the encoding profile.




Chari discloses determine whether the measurement values of the efficiency profile exceed the minimum efficiency threshold (Chari [0048] Thus, determining a minimum threshold for the particular content and then selecting a profile to achieve the threshold is desirable. In some embodiments, selecting a profile that will operate at or slightly above a threshold is desirable), responsive to the measurement values of the efficiency profile not exceeding the minimum efficiency threshold, determine different encoding profile to encode the video content, responsive to the measurement values of the efficiency profile exceeding the minimum efficiency threshold, present the encoding profile associated with the efficiency profile to the computing platform associated with the user and the option to accept the encoding profile such that the computing platform is enabled to encode the video content according to the encoding profile.
Chari discloses responsive to the measurement values of the efficiency profile not exceeding the minimum efficiency threshold, determine different encoding profile to encode the video content (Chari [0047] thus depending on content type, the selected profile may or may not be a good fit. However, if a minimum threshold for the video quality score 420 is met for each of video segments 430 and 440, the selected profile may be adequate even if it is not a good fit); and 
responsive to the measurement values of the efficiency profile exceeding the minimum efficiency threshold (Chari [0048] Thus, determining a minimum threshold for 
present the encoding profile associated with the efficiency profile to the computing platform associated with the user (Chari [0048] Thus, determining a minimum threshold for the particular content and then selecting a profile to achieve the threshold is desirable. In some embodiments, selecting a profile that will operate at or slightly above a threshold is desirable), and
 the option to accept the encoding profile such that the computing platform is enabled to encode the video content according to the encoding profile (Chari [0048] Thus, determining a minimum threshold for the particular content and then selecting a profile to achieve the threshold is desirable. In some embodiments, selecting a profile that will operate at or slightly above a threshold is desirable).
Liao, Maharajh and Chari are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for encoding or creating different profiles for multimedia content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Chari into the teachings of Liao and Maharajh, as doing such would be reducing the number of profiles to provide a distinct set of profiles and transmitting the distinct set of profiles from the transcoding device to the media device, Chari, [Abstract].

Regarding claim(s) 12, see similar rejections of claims 2, where the method is taught by the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2443    

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443